COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER


Appellate case name:      J Frederick Welling & 57 Memorial Apartments LP v. Harris County
                          Appraisal District & Appraisal Review Board of Harris County
                          Appraisal District

Appellate case number: 01-11-00874-CV

Trial court case number: 2010-68163

Trial court:               190th District Court of Harris County, Texas

        On November 20, 2012, this Court abated this appeal, remanded the case to the trial court
for entry of additional findings of fact and conclusions of law, and requested the written findings
and conclusions of the trial court be included in a supplemental clerk’s record. A supplemental
clerk’s record complying with our Order of Abatement was filed in the above-captioned appeal
on January 30, 2013. Therefore, we order the appeal reinstated.


       It is so ORDERED.

Judge’s signature:/s/Rebeca Huddle
                 [] Acting individually      [] Acting for the Court


Date: February 4, 2013